DETAILED ACTION
ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Dienwiebel (70,284) on 27 May, 2021.
The application has been amended as follows: 

Claim 1:	(Currently Amended) A method for supporting an advanced driver assistance system in a motor vehicle, comprising the steps of:
determining a position of the motor vehicle;
retrieving a map, stored in a memory of the vehicle, wherein the map comprises categorized objects that are stored with associated positions;
determining a current environment of the motor vehicle based on the determined position of the motor vehicle;
correlating categorized objects from the map with the current environment;
capturing current environment data of the motor vehicle using at least one environment sensor system of the advanced driver assistance system; 
analyzing the captured current environment data; wherein the step of analyzing comprises at least conducting object recognition on the current environment data using the correlated categorized objects from the map to improve the object recognition; and
operating the advanced driver assistance system using the analyzed captured current environment data;
wherein a probability of existence of an object that is recognized in the captured environment data is lowered based on at least one categorized object stored in the map.

Claim 3: Cancelled.

Claim 10: 	(Currently Amended) A device for a motor vehicle, comprising:
a memory for storing a map; a controller for determining a position of the motor vehicle and for processing the map, wherein categorized objects are stored in associated positions in the map; wherein the controller is configured for determining a current environment of the motor vehicle based on the determined position of the motor vehicle, and for correlating categorized objects from the map with the current environment; wherein the device further comprises: an advanced driver assistance system, which has at least one environment sensor system for capturing current environment data of the motor vehicle and an analysis apparatus; wherein the analysis apparatus is configured such that the captured current environment data are analyzed; 
wherein analyzing comprises at least conducting object recognition on the current environment data using the correlated categorized objects from the map to support the operation of the advanced driver assistance system; and wherein
a probability of existence of an object that is recognized in the captured environment data is lowered based on at least one categorized object stored in the map.

Claim 13:	(Currently Amended) The method according to claim [[3]]1, wherein at least one parameter of the advanced driver assistance system is configured according to at least one categorized object stored in the map.

Claims 1, 2 and 4-15 are allowed.

Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647